MacIntyre, J.
The defendant’s extraordinary motion for new trial, based upon alleged newly discovered evidence, was overruled. *626No brief of the evidence accompanied said motion or became a part of the record. Without reference to the evidence this court is unable to say whether or not there is any merit in the extraordinary motion for new trial, or whether the alleged newly discovered evidence is merely cumulative or impeaching. Young v. State, 56 Ga. 403 (4). In seeking to set aside a verdict by a motion for new trial, "'“a brief of the evidence is an indispensable requisite to the validity of the motion. In other words, if there is no brief of evidence, the so-called motion for a new trial goes for naught, and the action of the trial judge either in overruling it or dismissing it, will be affirmed.” Dunn v. Goodrich Rubber Co., 32 Ga. App. 202 (122 S. E. 793). The judge did not err in overruling the extraordinary motion for new trial.

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.